Dear Mr. Yanner:
We received your request for an opinion regarding the trading of equipment by the Grand Isle Volunteer Fire Department for services rendered to the fire department.  It is our understanding from your request that a local carpenter performed renovations to your offices. The fire department is considering an exchange of property owned by it for the services rendered by the carpenter. The property in question is a generator.  The generator was purchased by the fire department in 1990 for $7,500.  It is our understanding that the generator is in need of approximately $3,000.00 worth of repairs.  The carpenter suggested that he be given the generator, in its present condition, in exchange for the work that he performed to the fire department offices.
Your request must be addressed in light of Article 7, Section 14 of the Louisiana Constitution of 1974 which prohibits the state or any political subdivision of the state from loaning, pledging, or donating public funds, credits, property, or things of value to or for any person, association, or corporation.  Our jurisprudence indicates that Article 7, Section 14 is violated any time the state or one of its political subdivisions seeks to give up something of value when it is under no obligation to do so.  City of Port Allen v. Louisiana Risk Agency,439 So.2d 399 (La. 1983). Our office previously opined that "obligation" means that the expenditure of public funds is in the discharge of a legal duty. See Attorney General Opinions 00-186 and 99-307.
Certainly, the Grand Isle Fire Department is obligated to the local carpenter for the work he performed to the fire department offices. Thus, as long as the value of the services performed by the carpenter and the value of the generator are equal so as not to be considered a donation, there is no constitutional violation. Accordingly, it is our opinion that the Grand Isle Volunteer Fire Department may exchange property for services rendered to the fire department offices as long as the property and services are of equal value.
We trust that this adequately responds to your request, if you have any questions or comments, please do not hesitate to contact our office.
                      With kindest regards, Very truly yours,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt